 

 

 

RCH+H43 DEY

 

TO! ClEeRH_ of Courts

 

 

 

FRo™ prose Beau JAMMES

 

 

 

ZT SENT You

 

  

 

150 With that <dmploint 2 <ewt A farck

 

Reque SHin4 an ufduted. DocK€T ReforT

 

Doucet... Re Port 70

COLA You ~ Please serd Me A Ur doreD

 

 

 

 

 

 

 

 

 

 

ao s .

mS be

~3o -§ rrICr
B€au ) TAMMES 4L232Y Ce a Hex
> c , 2 - Mae /
VACHS ovY Correctrana) in stumion * yg YSs ,

=u OD

—_— — iS
Pokow 22 3 m we
Bac RiVER fall S |
wy 5 4 ie 1A

I2\S\IF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:18-cv-00493-JPS Filed 12/10/18

 

Page 1 of 1 Oe et 23 , 4
